                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DONALD MALLARD,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:19-cv-03979-JPH-DML
                                                     )
DUSHAN ZATECKY individual & official                 )
capacity,                                            )
WADE KENT individual & official capacity,            )
BRENDA DOWNEY individual & official                  )
capacity,                                            )
                                                     )
                              Defendants.            )

                              ORDER DISMISSING ACTION AND
                               DIRECTING FINAL JUDGMENT

       On October 1, 2019, this Court dismissed plaintiff Donald Mallard’s pro se complaint for

failure to state a claim upon which relief can be granted. See dkt. 6. Mr. Mallard, an inmate in the

Indiana Department of Correction, was also granted in forma pauperis status and directed to pay

an initial partial filing fee. Id. The Court ordered Mr. Mallard to pay that fee and show cause why

this action should not be dismissed, or file an amended complaint, no later than October 15, 2019.

Id. Mr. Mallard was cautioned that the failure to pay the initial partial filing fee and either show

cause or file an amended complaint would result in the dismissal of this action and entry of final

judgment without further notice. Id.

       Mr. Mallard has not paid the initial partial filing fee, filed an amended complaint, nor

responded to the show cause order. He has not sought additional time to comply, and the time for

compliance has passed.




                                                 1
       Therefore, for the reasons and authorities explained in the Court’s Order of October 1,

2019, this action is dismissed for failure to state a claim upon which relief can be granted. 28

U.S.C. § 1915A. Final judgment consistent with this Order shall now enter.

       This dismissal counts as one “strike” under 28 U.S.C. § 1915(g). The accumulation of three

or more “strikes” will prohibit Mr. Mallard from proceeding in forma pauperis in any federal court

unless he is in imminent danger of serious physical injury. Id.

SO ORDERED.

Date: 12/20/2019




Distribution:

Donald Mallard
184358
Pendleton Correctional Facility
Electronic Service Participant – Court Only




                                                 2
